           Case 1:20-cr-00019-PAE Document 19 Filed 05/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   20-CR-19 (PAE)
                                                                       :
JUAN CARLOS ARACENA DE JESUS,                                          :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, United States District Judge:

        The conference scheduled for May 15, 2020 at 11:00 a.m., is to occur as a

video/teleconference using the CourtCall. As requested, defense counsel will be given an

opportunity to speak with the Defendant by telephone for fifteen minutes before the sentencing

proceeding begins; defense counsel should make sure to answer the telephone number that was

previously provided to Chambers at that time. (Chambers will provide counsel with a telephone

number at which the interpreter can be reached at the time of the pre-conference; it is counsel’s

responsibility to conference the interpreter in with the Defendant for the pre-conference.)

        To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the

limited capacity of the CourtCall system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;
          Case 1:20-cr-00019-PAE Document 19 Filed 05/15/20 Page 2 of 4



further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 468-4906#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_documents/PAE%20Engelmayer%20

COVID-19%20Emergency%20Rules%20and%20Practices.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

                                                  2
          Case 1:20-cr-00019-PAE Document 19 Filed 05/15/20 Page 3 of 4



           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form, defense counsel shall file the executed form at least 24 hours prior to

the proceeding. In the event the Defendant consents, but counsel is unable to obtain the

Defendant’s physical signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.

       Finally, as the parties are aware, there is currently no public record of the Defendant’s

plea or the scheduled sentencing, as the Court delayed docketing and sealed all records relating

to the plea. Unless there would be a basis to seal the courtroom if the proceeding were occurring

in the courthouse, however, the Court is inclined to believe that the public right of access to

judicial proceedings requires that this scheduling order be publicly docketed. To that end, the

Court intends to docket this Order the day before the proceeding. If either party objects, and

believes that there is a basis to keep this Order under seal and that the fact of the proceeding

should not be made public, it shall file a letter motion to that effect by 3:00 p.m. two days before

the proceeding. Relatedly, counsel should confer in advance of sentencing with respect to what

portions of the record can be unsealed. In advance of sentencing, the Government should e-

mail to the Court a proposed unsealing order stating, with specificity, what should be unsealed.




                                                  3
        Case 1:20-cr-00019-PAE Document 19 Filed 05/15/20 Page 4 of 4



      SO ORDERED.


Dated: May 15, 2020
                                             PaJA.�
                                       __________________________________
       New York, New York                          Paul A. Engelmayer
                                              United States District Judge




                                      4
